     Case 2:90-cv-00520-KJM-DB Document 6535 Filed 03/27/20 Page 1 of 17

 1   XAVIER BECERRA, State Bar No. 118517                     ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                           GLENN A. DANAS, State Bar No. 270317
 2   ADRIANO HRVATIN, State Bar No. 220909                    ROBINS KAPLAN LLP
     Supervising Deputy Attorney General                        2049 Century Park East, Suite 3400
 3   ELISE OWENS THORN, State Bar No. 145931                    Los Angeles, CA 90067-3208
     TYLER V. HEATH, State Bar No. 271478                       Telephone: (310) 552-0130
 4   KYLE A. LEWIS, State Bar No. 201041                        Fax: (310) 229-5800
     LUCAS HENNES, State Bar No. 278361                         E-mail: RSilberfeld@RobinsKaplan.com
 5   Deputy Attorneys General                                 Special Counsel for Defendants
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-7318
      Fax: (916) 324-5205
 8    E-mail: Elise.Thorn@doj.ca.gov
     Attorneys for Defendants
 9

10                               IN THE UNITED STATES DISTRICT COURT

11                             FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                         SACRAMENTO DIVISION

13

14
     RALPH COLEMAN, et al.,                                   Case No. 2:90-cv-00520 KJM-DB (PC)
15
                                              Plaintiffs, DEFENDANTS’ PLAN ADDRESSING
16                                                        COVID-19 PANDEMIC
                       v.
17

18   GAVIN NEWSOM, et al.,                                    Judge: The Hon. Kimberly J. Mueller

19                                          Defendants.

20

21             During the March 27, 2020 status conference, the Court ordered Defendants to file the

22   California Department of Corrections and Rehabilitation’s (CDCR) Statewide Mental Health

23   Program’s March 25, 2020 plan addressing the impacts of the COVID-19 pandemic.

24             Attached is a letter from CDCR’s Office of Legal Affairs providing the March 25, 2020

25   Memorandum and plan for the COVID-19 Mental Health Delivery of Care Guidance.

26

27

28
     [3419376.1]                                          1
                                         Defs.’ Plan Addressing COVID-19 Pandemic (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6535 Filed 03/27/20 Page 2 of 17

 1   Dated: March 27, 2020                           Respectfully submitted,

 2                                                   XAVIER BECERRA
                                                     Attorney General of California
 3                                                   ADRIANO HRVATIN
                                                     Supervising Deputy Attorney General
 4

 5                                                   /S/ ELISE OWENS THORN
                                                     Elise Owens Thorn
 6                                                   Deputy Attorney General
                                                     Attorneys for Defendants
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [3419376.1]                               2
                               Defs.’ Plan Addressing COVID-19 Pandemic (2:90-cv-00520 KJM-DB (PC))
                   Case 2:90-cv-00520-KJM-DB Document 6535 Filed 03/27/20 Page 3 of 17
STATE OF CALIFORNIA —DEPARTMENT OF CORRECTIONS AND REHABILITATION                    GAVIN NEWSOM, GOVERNOR

OFFICE OF LEGAL AFFAIRS
Jennifer Neill
General Counsel
P.O. Box 942883
Sacramento, CA 94283-0001




           March 27, 2020

           Elise Thorn
           Office of the Attorney General
           1300 I Street
           Sacramento, CA 95814

           VIA EMAIL

           Dear Elise,

           At a status conference on March 27, 2020, the court requested Defendants file its COVID-19
           Emergency Plan, which was previously provided to the Special Master and Plaintiffs on March
           25, 2020. That plan, and its cover memo entitled COVID-l9 – Mental Health Delivery of Care
           Guidance, is attached.


           Sincerely,

           /s/ Nick Weber

           NICK WEBER
           Attorney
           Office of Legal Affairs
       Case 2:90-cv-00520-KJM-DB Document 6535 Filed 03/27/20 Page 4 of 17



II
                  :" ,,1-.!'i.:?',i:i1   q,,1   , ,    t   .1.,.::::tJ,'it,'-:   l-"'t: i,,   r,'',:,11.,:


                 HEALTH CARE SERVICES
MEMORANDUM
 Date:        March 25, 2020
 To:         Chief Executive Officers
             Chief Psychiatrists
             Chief of Menta! Health
             Senior              Su                   rs
 From:



                  E  c.       Ph.                PH, MA, CCHP
             Deputy Director (A)
             Statewide Mental Hea               Services
 Subject:    COVID-l9    -   MENTAL HEATTH DELIVERY OF CARE GUIDANCE


ln response to the current coronavirus disease 2019 (COVID-19) pandemic and out of an
abundance of caution the California Department Corrections and Rehabilitation (CDCR)
Statewide Mental Health Program (SMHP) is taking necessary precautions to reduce exposure to
Coleman patients and menta! health staff by addressing exceptional allowances provided. This
memorandum provides guidance for the delivery of mental health care with the understanding
that new challenges and impacts of COVID-19 may permit more restrictions at some institutions
than others as we move through this difficult time and may likewise lead to interim changes in
practice and/or policy exceptions not otherwise allowed by the Mentol Heolth Services Delivery
System Progrom Guide 2009 Revision.

Clinical Ieadership (to include Chief Executive Officers, Chiefs of Mental Health, Chief Nurse
Executives, Chief Medical Executives, and the Chief Psychiatrist) shall assess program capacity
and make determinations on admission and discharge practices based on factors to include
available workforce, known COVID-19 exposure, etc.. Leadership must consider individual patient
needs, facility-system flows, and the degrees of risk when making these decisions.

To ensure patients continue to receive the most appropriate and effective interventions
necessary to meet their needs, each clinical provider shall assess the patient's needs and
continue to deliver services as appropriate in person, or via tele-health technology such as
WebEx, Citrix, and other solutions.

The attached chart serves as a guide and provides a tiered approach on the delivery of care
dependent upon each institution's staffing and operational circumstances. The CEOs, in
consultation with the Wardens, will determine which tier shall be applied each day. Tier One

                                                                                                                    r' ( ) !-1(i.,: 'r:.ll ,illl
HEALTH CARE                  I@                                                                              i lt. i.rti,il, ( A ,l ,l\1:l

               'ERVICES
        Case 2:90-cv-00520-KJM-DB Document 6535 Filed 03/27/20 Page 5 of 17



represents operating close to Program Guide requirements, while Tier Four represents
dramatically decreased resources. The following factors shall be taken into consideration when
determining the tier an institution wil! operate within:
   o Clinical and custodial staffing levels
   o Space availability
   o Social distancing requirements
    o Local and statewide restrictions on movement
   o     Quarantines and lsolations

Mental Health Patients
Mental health patients are at increased risk for escalation in depression, anxiety, panic attacks,
psychomotor agitation, psychotic symptoms, delirium, and suicidality during this COVID-19
pandemic. Sources of stress include social isolation, decreased sensory stimulation, lack of access
to standard clinical programing, diminished coping strategies, and limited outdoors or out-of-cell
exercise and activities. We are focused on three critical areas during this COVID-19 pandemic: 1)
Preserving life; 2) Stabilizing of acute mental health deterioration; 3) Helping the mental health
population cope.

Provisions of Treatment
To the extent possible, institutions shall follow current Program Guide policies and procedures
including, but not limited to: clinical contacts, group and treatment requirements, emergent and
urgent referral processes, crisis intervention, suicide prevention, and inpatient referrals.
However, to ensure patients receive the essential care and support services during this time of
fewer onsite staff and various restrictions on patient movement the below and attached
guidelines provide direction on ways to provide services and minimize the risk to both patients
and staff:

    a     lndividual clinical contacts shall continue while maintaining social distancing. As
          institutions move toward less patient movement measures and staffing levels decrease,
          individual contacts should be triaged by emergent referrals, patient acuity and levels of
          care.
          lnterdisciplinary Treatment Teams (IDTT) shall continue while maintaining social
          distancing. ln lieu of the tradition setting, the use of technology should be optimized to
          ensure attendance by all IDTT members. The best solution is to turn team meetings into
          teleconference meetings, with staff calling in from their individual offices.
    o     Groups shall continue but may be reduced in size in order to adhere to social distancing
          requirements. ln addition, alternative locations should be explored. Larger classrooms
          or vocational space, temporarily closed during this time, could be used to allow for social
          distancing for groups. Develop in-cel! Recreationa! Therapy and other group activities
          that can be conducted and distributed.
    a     patients in isolation and/or quarantine will not attend groups but shall be provided with
          therapeutic treatment packets, workbooks, and other in cell activities and shall receive



Page | 2
       Case 2:90-cv-00520-KJM-DB Document 6535 Filed 03/27/20 Page 6 of 17



        daily rounding by at least one of the following designated staff            to   include: CNA,
        Psychologist, LVN, RecreationalTherapists, PTs, RNs, or Social Workers.

   a    Psychiatry and primary care clinicians should be consulted urgently on patients expressing
        suicidal ideation or intent, psychosis, medication side effects, incomplete symptom
        control, or acute agitation.
        Psychiatry should also be consulted for other non-urgent significant psychiatric symptoms
        as usual.
   a    ln the event of      severe staffing shortages, frequent mental health wellness and
        surveillance rounding is required with liaison between psychiatrists, psychologists, suicide
        prevention coordinators and recreational therapists to identify significant concern for a
        patient's mental health sequelae. These rounds are to identify any urgent/emergent
        clinical issues including but not limited to acute suicidality.
   a    lssues identified through these rounds are to be promptly brought to the attention of the
        assigned psychiatrist.
   a    Staff performing rounds shall use appropriate personal protective equipment (PPE) as
        determined by public health.
   a    Psychiatry encounters may be via tele-psychiatry during the COVID-19 pandemic as
        approved by the hiring authority (See section on tele-psychiatry below for details).

Suicide Prevention
As much as possible, all Suicide Risk Assessments shall continue per policy and patients identified
as a suicide risk will receive an in-person mental health evaluation. As operational abilities are
impacted due to staff reductions, the clinician assessing the patient for suicidality will conduct
the Columbia screener and a full mental health status exam and do the following:

         1.   lf the patient screens positive, he/she shall be placed in alternative housing and be
              referred to a Mental Health Crisis Bed (MHCB). Within 24 hours of placement in the
              MHCB or if the patient remains in alternative housing longer than 24 hours, a full
              Suicide-Risk and Self-Harm Evaluation shal! be completed.
         2. lf the patient    screens negative, the clinician shall establish a safety plan with the
              patient and he/she can be returned to housing with a consult order for the primary
              clinician to see the patient with an urgent or routine referral.
              - All (5) five-day follow-ups will be completed in person, per policy, while
                  maintaining social distancing.
              -   As the operational abilities begin to limit clinical contacts and services,
                  Administrative Segregated Unit workbooks shall be distributed to Enhanced Out-
                  Patient housing units and the Correctional Clinical Case Management System
                  population for in-cell activities.
              -   Suicide Prevention and Response Focus lmprovement Team Coordinators shall
                  distribute the high risk list to all primary clinicians and psychiatrists. Cell visit
                  check-ins with these patients shall be conducted by a mental health provider, in
                  addition to the required scheduled appointments.

Page | 3
     Case 2:90-cv-00520-KJM-DB Document 6535 Filed 03/27/20 Page 7 of 17




lnpatient Referrals and Services
As of March 17,2O2O, the Department of State Hospitals (DSH) has temporarily suspended
patient transfers to and from CDCR. As a result, patients referred to a higher level of care of at
Ieast a restrictive housing of a DSH facility will remain at CDCR. The below information and
reminders are critical to ensure all patients currently housed or awaiting placement to an
inpatient bed receive the appropriate care and oversight during this time.
    o Al! referrals to higher levels of care shall continue as clinically indicated and determined
        by the IDTT.
    o Patients housed out of their least-restrictive housing due to the inability to transfer to
        DSH, shall be placed in the least restrictive housing available within CDCR.
    o As wait times increase, every effort shall be made to provide these patients with the
        services commensurate with their level of care. This includes providing enhanced out-of-
        cell time and therapeutic activities as well as daily rounds, as operations allow, while
        awaiting transfer.
    o Patients housed in an MHCB awaiting transfer to a higher level of care and patients in
        alternative housing awaiting transfer to an MHCB will be provided enhanced out-of-cell
        time and therapeutic activities as well as daily rounds, as operations allow, while awaiting
        transfer.
    o !npatient licensed beds shall not be closed to admissions by the institutions without going
        through the proper authorization and notification process.

Patient Education
Clinical focus shal! be on supporting patients by encouraging questions and helping them
understand the current pandemic situation. Clarify misinformation and misunderstandings
about how the virus is spread and that not every respiratory disease is COVTD-19. Provide
cornfort and extra patience. Check back with patients on a regular basis or when the situation
changes. Recognize that feelings such as loneliness, boredom, fear of contracting disease,
anxiety, stress, and panic are normal reactions to a stressful situation such as a disease outbreak.
Key communication messages    to mental health patients:
    o   The importance of reporting fever and/or cough or shortness of breath along with
        reporting if another patient is coughing in order to protect themselves. lndicate how
        these reports should be made.
    o   Reminders about good-health habits to protect themselves, emphasizing hand hygiene.
    o   Plans to support communication with family members if visits are curtailed.
    o   Plans to keep patients safe, including social distancing.


Patient !solation (svmptomatic Patientsl
A critical infection control measure for COVID-l9 is to promptly separate patients who are
sick with fever or respiratory synrptoms away from other patients in the general population.
Precautionary signs shall be placed outside the isolation cell and PPE appropriate protocols
shall be followed.



Page | 4
       Case 2:90-cv-00520-KJM-DB Document 6535 Filed 03/27/20 Page 8 of 17




Quarantine (Asvmptomatic Exposed Patientsl
The purpose of quarantine is to assure that patients who are known to have been exposed
to the virus are kept separated from other patients with restriction of movement to assess
whether they develop viral infection symptoms.

   o    Exposure is defined as having been in a setting where there was a high likelihood of
        contact with respiratory droplets and/or body fluids of a person with suspected or
        confirmed COVID19.
   a    Examples of close contact include sharing eating or drinking utensils, riding in close
        proximity in the same transport vehicle, or any other contact between persons likely
        to result in exposure to respiratory droplets.
   a    The door to the Quarantine Unit should remain closed. A sign should be placed on
        the door of the room indicating that it is a Quarantine Unit which lists recommended
        personal protective equipment (PPE).
   o    Medical Holds are employed for both isolation and quarantine. A temporary
        prohibition of the transfer of patients with the exception of legal or medical
        necessity is now in place.

Social Distancine
To stop the spread of COVID-19, socia! distancing must be employed. CDC officials recommend
avoiding large gatherings of more than 10 people and maintaining a distance of 5 feet from other
people. This reduces the chance of contact with those knowingly or unknowingly carrying the
infection.

Patient-to-Patient: Patient-to-Staff Social Distancing
lf group spaces are too smal! to accommodate the 6-feet rule, consider smaller group sizes in the
interim. Groups can be smaller with higher frequency or this may mean needing to decrease the
number of treatment offerings. Say to the patients that because of the COV!D19, "We have a
policy of keeping at least 6 feet of distance between patients and staff and patients and each
other, which is why l'm sitting here and you're sitting there." lf you don't say it, many patients
may misinterpret social distancing (i.e. "my clinician is scared of me"). Maximize disinfection of
all areas used for group and 1:l treatment.

Tele-Psvchiatrv and Social Distancing
With the latest expansion of tele-psychiatry waivers, exceptions issued by the Center for
Medicare and Medicaid Services (CMS), tele-psychiatry may be used to minimize any COVID-19
impacts that could disrupt the daily psychiatric services to patients. Psychiatrists who are unable
to come into the institution because of personal risk factors (age > 65, chronic medical condition,
etc.) or are under a personal quarantine who are otherwise fit to work can be authorized to use
WebEx to conduct patient visits from a home computer that has a camera, speaker, and
microphone. A state laptop with a VPN or any home computer with Citrix can access the EHRS.



Page I 5
    Case 2:90-cv-00520-KJM-DB Document 6535 Filed 03/27/20 Page 9 of 17



   a   Each clinician who is prwiding tele-sertrices *6.s-gqrdre a tele'presenter within the
       instihftion.
       Tele{relentors can inchde Mcdical AssistlRt,r$A$ftqd Nursing r{ssistant, Licensed
       Vscational Nurse, Registered Hurse, or any odiq:tegilSy employee who,is avallable to
       ri*ist. This could lnchde support staff rrho arc o*' **t trativb Tlrne Off.
       Presenterc shall be provided PPE as needed bascd'.glo1 publlc heatth reaornmend*lons.
       Suceessful use of tele+sydriaw wlll require clkrk space, tele-health equiBritent, lT
       assistance, schedullng organization, escort support, frequently updated telepilrone and
       er,rail contact lists,'and local executlve leadership suppsrt,



ee 'Diana Toche, DDS, Ufidersecretary
    Joseph Blck, MD, CCHP, Director
    ConnieGipson, Director
   Reglonal Health Care Executives
   Deputy Directors




Page | 6
                                          Case 2:90-cv-00520-KJM-DB Document 6535 Filed 03/27/20 Page 10 of 17
                Tier                         Inpatient Referrals    Suicide Prevention   Provision of Treatment                                                    Evaluations (Pre-Release,
                                                                                                                                                                            MDO)

Tier One:                                 Referrals continue per policy.            Suicide Risk Assessments: Continue     IDTT: Continue with social              Pre-Release Planning: All required
Delivery of care continues with                                                     to complete per policy.                distancing. Optimize use of             activities to occur when social
minor modifications up to and             Patients out of LRH, due to bed                                                  technology including VTC, SKYPE,        distancing can be followed.
including:                                unavailability (DSH unlocked dorm)        Five day follow ups: Complete in       conference calls, or other electronic
     •     Patient movement               will be placed in the least restrictive   person per policy, while maintaining   alternatives.
           permitted between and          housing available within CDCR.            social distancing.                                                             MDO Evaluations: MDO evaluations
           within CDCR facilities.                                                                                         Groups: Continue but may be             will continue and patients meeting
     •     Minor movement                                                           Referrals: Continue to respond to      reduced in size or in alternative non   MDO criteria will be admitted to
           restrictions within specific                                             referrals in accordance with MHPG      confidential locations (e.g. day        DSH.
                                                                                    timelines.                             room, class rooms) for social
           housing units or yards.
                                                                                                                           distancing.                             If MDO evaluator cannot enter a
     •     Temporary suspension of
                                                                                                                                                                   facility review will occur remotely
           transfers to DSH.
                                                                                                                           Individual contacts: Continue, with     and the evaluator will work with the
     •     Adequate clinical staff are
                                                                                                                           social distancing.                      MDO Coordinator (CCI) at the
           on site and available to
                                                                                                                                                                   facility to arrange for a telephonic
           provide services                                                                                                Patients on isolation: Provide with     interview.
     •     Sufficient beds and staff                                                                                       treatment packets/therapeutic
           are available for 1:1 watch                                                                                     activities to complete in cell.
           and alternative housing.                                                                                        Treatment team members visit cell
     •     Social Distancing Required                                                                                      daily.

                                                                                                                           Personal Protective Equipment:
                                                                                                                           Those rounding in quarantined and
                                                                                                                           isolated areas must be provided
                                                                                                                           appropriate personal protective
                                                                                                                           equipment (PPE) based upon the
                                                                                                                           most recent public health
                                                                                                                           recommendations. All staff shall
                                                                                                                           receive training in the appropriate
                                                                                                                           use of PPE.




1|Page
                                        Case 2:90-cv-00520-KJM-DB Document 6535 Filed 03/27/20 Page 11 of 17
               Tier                        Inpatient Referrals    Suicide Prevention   Provision of Treatment                                                       Evaluations (Pre-Release,
                                                                                                                                                                             MDO)

Tier Two:                               Referrals continue per policy.         Suicide Risk Assessments: Columbia          Treatment may be triaged as             Pre-Release Planning:
Minor movement restrictions and                                                Screener may be used with a mental          follows as staffing shortages and
staff limitations impacting daily       As wait times increase, patients       status examination for suicide              space access are decreased:             Prioritize the ROIs to those
operations.                             shall be provided enhanced care,       screening when staffing shortages                                                   releasing only to L.A. county and
                                        which may include, but not limited     prevent use of SRASHE.                      Triage Guidelines: Individual           San Diego county
    •    Patient movement               to, daily rounds, out of cell time,                                                contacts as follows:
         permitted between and          and therapeutic activities as          Patients identified as suicide risk                                                 Prioritize completion of the PRPA
         within CDCR facilities         operations allow, while awaiting       will receive in person evaluation.               -    Emergent referrals            for those releasing to L.A. and San
    •    Minor movement                 transfer.                                                                               -    Patients on high risk list    Diego counties first.
         restrictions within specific                                          Five day follow ups: Complete in                 -    Patients in inpatient
                                        Patients awaiting MHCB will be         person per policy, while maintaining                  facilities                    The assigned psychiatrist will
         housing units and/or                                                                                                                                      continue to be notified of the
                                        placed in alternative housing on 1:1   social distancing.                               -    Patients awaiting transfer
         yards                                                                                                                                                     release date.
                                        status per current policy. Treatment                                                         to inpatient LOC
    •    Temporary suspension of                                               Referrals: Triage referrals
                                        frequency should be that of MHCB                                                        -    Patients in segregated        Provide groups in accordance with
         transfers to DSH.                                                     responding to emergent and urgent
                                        patients, when operations allow,                                                             housing                       group guidelines in treatment
    •    Minor clinical staffing                                               first, and triage routine referrals for
                                        while awaiting transfer.                                                                -    Patients in EOP level of      activities section of this document
         shortages requires triage                                             urgency.
                                                                                                                                     care
         for services
                                                                               Prevention:                                      -    Patients in CCCMS level of    Complete 5150 requests per
    •    Sufficient beds and staff
                                                                               Distribute ASU Workbooks to                           care                          standard process
         are available for 1:1 watch
         and alternative housing.                                              outpatient housing units (EOP) for
                                                                                                                           IDTT: Continue with social              Complete transportation Chrono’s
                                                                               in-cell activities.
    •    Social distancing required                                                                                        distancing. Optimize use of             per standard process
                                                                               SPRFIT Coordinators distribute the          technology including VTC, SKYPE,
                                                                                                                           conference calls, or other electronic   Conduct pre-release CCAT when
                                                                               high risk list to all primary clinicians.
                                                                                                                           alternatives.                           possible (dependent upon outside
                                                                               PCs to conduct cell visits for check-
                                                                               ins with individuals on this list.                                                  clinician availability)
                                                                               These visits should be in addition to       Groups: Continue but may be
                                                                                                                           reduced in size or in alternative non   MDO Evaluations: MDO evaluations
                                                                               required scheduled appointments.
                                                                                                                           confidential locations (e.g. day        will continue and patients meeting
                                                                                                                           room, class rooms) for social           MDO criteria will be admitted to
                                                                               If decompensation is noted,
                                                                               patients should be brought out for          distancing. May be triaged.             DSH.
                                                                               assessment.
                                                                                                                           - CCCMS groups may be reduced or        Evaluators will bundle evaluations
                                                                                                                           cancelled to redirect resources to      for a single visit to reduce the
                                                                                                                           EOP and inpatient programs.             number of trips to a facility.

                                                                                                                           -Consider altering work schedules       If MDO evaluator cannot enter a
                                                                                                                           to stagger groups and offer into late   facility review will occur remotely
                                                                                                                           evenings and weekends.                  and the evaluator will work with the
                                                                                                                                                                   MDO Coordinator (CCI) at the


2|Page
                Case 2:90-cv-00520-KJM-DB Document 6535 Filed 03/27/20 Page 12 of 17
         Tier      Inpatient Referrals    Suicide Prevention   Provision of Treatment                    Evaluations (Pre-Release,
                                                                                                                  MDO)

                                                               -Develop in cell RT and other group      facility to arrange for a telephonic
                                                               activities and distribute when group     interview.
                                                               offerings decrease.

                                                               Patients on isolation: Provide with
                                                               treatment packets to complete in
                                                               cell. Treatment team members visit
                                                               cell daily.

                                                               Psychiatry: Psychiatrists check in &
                                                               check out daily with Chief
                                                               Psychiatrist to track availability and
                                                               coverage. Updated contact lists and
                                                               workflows will be determined and
                                                               provided by each institution up to
                                                               and including contact list for:

                                                               - Nursing
                                                               - MHCB/TTA/CTC
                                                               - Institutional leadership
                                                                 (Chief Psychiatrist, CMH, CEO)
                                                               - Medical providers
                                                               - Pharmacists
                                                               - Custody command chain
                                                               - Telepsychiatry Seniors
                                                               - Medication lines

                                                               Begin to Triage as follows:
                                                               Admissions and discharges and
                                                               related inpatient processes
                                                               Suicide watch assessments and
                                                               orders
                                                               -    Suicide precaution assessments
                                                                    and orders
                                                               -    Emergency Medication orders
                                                                    during patient crisis, PC 2602s
                                                               -    Seclusion and Restraints “Face
                                                                    to Face” assessments or
                                                                    renewals
                                                               -    Stat Labs for patients with
                                                                    suspected toxicity e.g. Lithium)


3|Page
                Case 2:90-cv-00520-KJM-DB Document 6535 Filed 03/27/20 Page 13 of 17
         Tier      Inpatient Referrals    Suicide Prevention   Provision of Treatment                 Evaluations (Pre-Release,
                                                                                                               MDO)

                                                               -   Renewing expiring psychiatric
                                                                   medications
                                                               -   Medication       changes      as
                                                                   necessary
                                                               -   Confirming lack of psychiatric
                                                                   medication-related       medical
                                                                   issues
                                                               -   IDTT participation
                                                               -   Routine psychiatric follow up

                                                               Telepsychiatry: Psychiatrists who
                                                               are assigned to work on-site who
                                                               are no longer able to come into
                                                               the institution (for example >65
                                                               years old, high risk medical
                                                               condition, quarantine but still able
                                                               to work) can use WebEx to
                                                               conduct patient visits from any
                                                               home computer with a camera/
                                                               speaker/ microphone. A state
                                                               laptop with a VPN (or any home
                                                               computer with Citrix) can access
                                                               EHRS.
                                                               -    Staff that could be used as
                                                                    telepresenters is decided by
                                                                    each institution to include:
                                                                    •    MA or CNA
                                                                    •    Any staff unable to
                                                                         perform their assigned
                                                                         duties during the crisis
                                                                         (with training), e.g.
                                                                         - Dental
                                                                         - ATO
                                                                         - support staff
                                                                         - any healthy state
                                                                           personnel
                                                                         - Any Mental Health
                                                                           provider (Group leader,
                                                                           RT, SW, LCSW, PhD/
                                                                           PsyD)
                                                                         - LVN, RN


4|Page
                Case 2:90-cv-00520-KJM-DB Document 6535 Filed 03/27/20 Page 14 of 17
         Tier      Inpatient Referrals    Suicide Prevention   Provision of Treatment                  Evaluations (Pre-Release,
                                                                                                                MDO)

                                                                         - Any medical provider
                                                                         (PA, NP, MD)

                                                               All telepresenters require personal
                                                               protective equipment as in Tier 1

                                                               This will also require: office space,
                                                               tele-health equipment, IT
                                                               assistance, OT organization,
                                                               Custody escort support, contact lists
                                                               as in tier 2, and local leadership
                                                               support




5|Page
                                            Case 2:90-cv-00520-KJM-DB Document 6535 Filed 03/27/20 Page 15 of 17
                 Tier                          Inpatient Referrals    Suicide Prevention   Provision of Treatment                                                 Evaluations (Pre-Release,
                                                                                                                                                                           MDO)

Tier Three                                  Referrals continue per policy.         Suicide Risk Assessments: See Tier   Rounding: Every day, every patient       Pre-Release Planning:
Movement restrictions within                                                       two                                  in the Mental Health Services
facilities and staffing shortages           If staffing and space become                                                Delivery System (CCCMS, EOP,             ROIs to those releasing only to L.A.
requires substantial change in              unavailable:                           Five day follow ups: See Tier Two    MHCB, ICF, ACUTE) shall be               county and San Diego county ONLY.
standard practice                                                                                                       rounded on by at least one of the
      •     Patient movement                Alt Housing Location: Patients who     Referrals: See Tier Two              following designated staff to            Complete the PRPA for those
            permitted between most          can be safely watched in their                                              include: CNA, Psychologist, LVN,         releasing to L.A. and San Diego
            CDCR facilities.                existing cell will be placed on 1:1    Prevention: See Tier Two and         Recreational Therapists, PTs, RNs,       counties. For releases to other
      •     Movement restrictions           watch (must be single cell status,     Provision of Treatment Column        or Social Workers, by building and       counties, the IMHPC or PC or other
            are in effect within the        items removed per watch policy).                                            yard. The review includes questions      clinician who knows the patient, will
                                            These patients will be treated as                                           of immediate, acute suicidality          determine if exigent circumstances
            institutions.
                                                                                                                        and/or medical concerns. Patients        related to release exist, and if so,
      •     Temporary suspension of         MHCB patients for all clinical
                                                                                                                        who answer in the affirmative must       will attempt to communicate those
            transfers to DSH.               contacts as operations allow.
                                                                                                                        be brought to the attention of the       needs to the respective community
      •     Substantial clinical staffing                                                                               assigned psychiatrist at least once a
                                            1:1 Watch: When there are not                                                                                        stakeholders via email. Document
            shortages requires                                                                                          day (preferably twice) at fixed times
                                            enough staff for 1:1 watch, patients                                                                                 efforts in a pre-release planning
            increased triage for                                                                                        for treatment.
                                            in alternative housing may be                                                                                        progress note.
            services
                                            placed on 2:1 watch if the location                                         When patients respond in the
      •     There may be insufficient                                                                                                                            The assigned psychiatrist will
                                            allows for good line of sight and                                           affirmative:
            beds and/or staff for                                                                                                                                continue to be notified of the
                                            patients are next door to one
            alternative housing and                                                                                                                              release date.
                                            another, allowing continuous watch                                          -    A consult order shall be placed
            1:1 watch.
                                            of each. CEO to determine when                                                   per current policy.                 Provide groups in accordance with
                                            this can be applied and will provide                                        -    MH clinicians will address
                                                                                                                                                                 group guidelines in treatment
                                            the direction above with oversight                                               emergent issues per current
                                                                                                                                                                 activities section of this document.
                                            for safety.                                                                      policy.
                                                                                                                        -    Patients will be placed on a list   Complete 5150 requests per
                                                                                                                             for discussion with the             standard process
                                                                                                                             psychiatrist.
                                                                                                                                                                 Complete transportation Chrono’s
                                                                                                                        Rounds shall be documented in the        per standard process
                                                                                                                        healthcare record as follows:
                                                                                                                                                                 Conduct pre-release CCAT when
                                                                                                                        Nursing: Iview psych tech daily          possible (dependent upon outside
                                                                                                                        rounds.                                  clinician availability)

                                                                                                                        MH Clinicians: MH PC Progress            MDO Evaluations: See Tier Two
                                                                                                                        note.

                                                                                                                        Personal protective equipment
                                                                                                                        required as in tier 1.


6|Page
                Case 2:90-cv-00520-KJM-DB Document 6535 Filed 03/27/20 Page 16 of 17
         Tier      Inpatient Referrals    Suicide Prevention   Provision of Treatment                 Evaluations (Pre-Release,
                                                                                                               MDO)

                                                               As ability to provide out of cell
                                                               groups decreases:
                                                               -    RTs play music and conduct
                                                                    other activities on the unit
                                                               -    Continue to replenish supply of
                                                                    in cell treatment materials.

                                                               Direct Staff and Care as follows:
                                                                    -    Emergent referrals
                                                                    -    Five Day Follow Ups
                                                                    -    Patients on high risk list
                                                                    -    Patients in inpatient
                                                                         facilities
                                                                    -    Patients awaiting transfer
                                                                         to inpatient facility
                                                                    -    Patients in segregated
                                                                         housing
                                                                    -    Patients in EOP level of
                                                                         care
                                                                    -    Patients in CCCMS level of
                                                                         care

                                                                   Telepsychiatry: As per tier 2
                                                                   above




7|Page
                                          Case 2:90-cv-00520-KJM-DB Document 6535 Filed 03/27/20 Page 17 of 17
                Tier                         Inpatient Referrals    Suicide Prevention   Provision of Treatment                  Evaluations (Pre-Release,
                                                                                                                                          MDO)

Tier Four                                 See Tier Three         See Tier Three          See Tier Three                          Pre-Release Planning:
Patient movement restrictions                                                                                                         -   ROIs will not be
between and within facilities is                                                         Psychiatry Services Any physician,               completed
suspended and significant staffing                                                       NP, or PA serves as psychiatrists for        -   The PRPA will not be
shortages require substantial                                                            the plans in Tier 2 and 3 above.                 completed For releases,
change in standard practice                                                                                                               the IMHPC or PC or other
     •    Patient movement is not                                                        Laptops with VPN (or home                        clinician who knows the
          permitted between most                                                         computers with Citrix) provide for
                                                                                                                                          patient, will determine if
          CDCR facilities.                                                               chart access from home, for the
                                                                                                                                          exigent circumstances
     •    Patient movement                                                               equivalent of basic on-call coverage.
                                                                                         Local triage (by Chief Psychiatrist              related to release exist,
          restrictions in most units                                                                                                      and if so, will attempt to
                                                                                         and CMH) to establish referral
          and/or yards within                                                                                                             communicate those needs
                                                                                         priority for tele-health.
          facilities                                                                                                                      to the respective
     •    Temporary suspension of                                                                                                         community via email. The
          transfers to DSH.                                                                                                               assigned psychiatrist will
     •    Substantial clinical staffing                                                                                                   continue to be notified of
          shortages requires further                                                                                                      the release date.
          triage for services                                                                                                         -   Complete 5150 requests
     •    Insufficient beds and/or                                                                                                        per standard process
          staff available for 1:1                                                                                                     -   Complete transportation
          watch and alternative                                                                                                           Chrono’s per standard
          housing.                                                                                                                        process
                                                                                                                                      -   Conduct pre-release CCAT
                                                                                                                                          when possible (dependent
                                                                                                                                          upon outside clinician
                                                                                                                                          availability)

                                                                                                                                 MDO Evaluations: See Tier Two




8|Page
